  Case 13-29913         Doc 75     Filed 05/03/19 Entered 05/03/19 09:17:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-29913
         Luis Tasigchana
         Kimberly Tasigchana
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/26/2013.

         2) The plan was confirmed on 12/02/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/05/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/26/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $55,074.00.

         10) Amount of unsecured claims discharged without payment: $120,534.31.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-29913        Doc 75      Filed 05/03/19 Entered 05/03/19 09:17:17                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $48,047.21
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                  $48,047.21


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,500.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $2,113.88
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,613.88

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC             Unsecured      4,267.00       4,267.59         4,267.59      3,659.67        0.00
AMEX DSNB                      Unsecured         375.00           NA               NA            0.00       0.00
BANK OF AMERICA                Unsecured      3,134.00            NA               NA            0.00       0.00
CAPITAL ONE NA                 Unsecured         541.00        541.02           541.02        462.43        0.00
City Ntl Bk/Ocwen Loan Service Secured      178,156.00            NA               NA            0.00       0.00
City Ntl Bk/Ocwen Loan Service Unsecured      5,008.00            NA               NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured             NA         339.93           339.93        290.55        0.00
DICKLER KAHN SLOWIKOWSKI       Secured              NA            NA               NA            0.00       0.00
DICKLER KAHN SLOWIKOWSKI       Unsecured      3,259.00            NA               NA            0.00       0.00
ECMC                           Unsecured     19,671.00     19,615.83        19,615.83            0.00       0.00
FIRST FINANCIAL CU             Unsecured      4,528.00       4,624.22         4,624.22      3,965.50        0.00
FIRST FINANCIAL CU             Unsecured      3,709.00            NA               NA            0.00       0.00
GECRB/Gap                      Unsecured      3,721.00            NA               NA            0.00       0.00
HSBC BANK USA NA               Unsecured         640.00           NA               NA            0.00       0.00
HSBC BANK USA NA               Secured       99,360.00    183,751.43       214,280.90            0.00       0.00
HSBC BANK USA NA               Secured              NA     30,529.47        30,529.47            0.00       0.00
HSBC BANK USA NA               Unsecured            NA            NA        14,337.12      13,190.15        0.00
ISAC                           Unsecured      2,447.00       2,421.47         2,421.47           0.00       0.00
JPMORGAN CHASE BANK NA         Unsecured      3,579.50            NA               NA            0.00       0.00
JPMORGAN CHASE BANK NA         Unsecured         892.16           NA               NA            0.00       0.00
JPMORGAN CHASE BANK NA         Secured       13,556.00           0.00       17,135.50            0.00       0.00
JPMORGAN CHASE BANK NA         Secured        8,670.00       9,562.16         9,562.16           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured            NA       4,037.47         4,037.47      3,462.33        0.00
PRA RECEIVABLES MGMT           Unsecured         650.00        691.42           691.42        592.93        0.00
PRA RECEIVABLES MGMT           Unsecured      8,790.00       8,790.19         8,790.19      7,538.02        0.00
PRA RECEIVABLES MGMT           Unsecured      5,084.00       5,119.97         5,119.97      4,390.63        0.00
PRA RECEIVABLES MGMT           Unsecured         960.00      1,035.27         1,035.27        887.80        0.00
PRA RECEIVABLES MGMT           Unsecured         219.00        249.68           249.68        212.71        0.00
TD BANK USA                    Unsecured      2,478.00       2,560.26         2,560.26      2,195.55        0.00
US DEPT OF EDUCATION           Unsecured     19,745.00     35,799.48        35,799.48            0.00       0.00
US DEPT OF EDUCATION/NELNET    Unsecured     11,827.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-29913       Doc 75     Filed 05/03/19 Entered 05/03/19 09:17:17                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
US DEPT OF EDUCATION/NELNET   Unsecured      8,564.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      8,356.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      2,217.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured      1,085.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured         585.00           NA           NA             0.00        0.00
WELLS FARGO BANK NA           Secured      235,972.00    234,229.81    236,464.87            0.00        0.00
WELLS FARGO BANK NA           Secured              NA       1,235.06     1,585.06       1,585.06         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $450,745.77               $0.00                  $0.00
      Mortgage Arrearage                              $1,585.06           $1,585.06                  $0.00
      Debt Secured by Vehicle                             $0.00               $0.00                  $0.00
      All Other Secured                              $57,227.13               $0.00                  $0.00
TOTAL SECURED:                                      $509,557.96           $1,585.06                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $104,430.92         $40,848.27                   $0.00


Disbursements:

       Expenses of Administration                          $5,613.88
       Disbursements to Creditors                         $42,433.33

TOTAL DISBURSEMENTS :                                                                      $48,047.21




UST Form 101-13-FR-S (09/01/2009)
  Case 13-29913         Doc 75      Filed 05/03/19 Entered 05/03/19 09:17:17                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
